Order entered April 4, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00450-CR

                             ANTONIO PATTERSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F10-59304-K

                                             ORDER
       The Court REINSTATES this appeal.

       On March 18, 2014, this Court ordered the trial court to make findings regarding why

court reporter Janice Garrett has not filed the reporter’s record in this appeal. We ADOPT the

findings that: (1) Ms. Garrett is not deliberately disobeying orders of this Court; (2) the notes

have not been lost; (3) Ms. Garrett’s explanation for the delay in filing this record is her

workload; and (4) Ms. Garrett stated she could file the reporter’s record in this appeal within

thirty days of the March 26, 2014 findings. Because the record is already nine months overdue,

the Court will reserve the issue of whether Ms. Garrett shall be required to surrender her notes

for preparation by another court reporter.
       We ORDER Janice Garrett to file, by MAY 2, 2014, the complete reporter’s record,

including exhibits. If the Court does not receive the complete reporter’s record by the date

specified, the Court may order that Janice Garrett surrender her notes of this case to the trial

court for another court reporter to prepare the record.

       The Court further ORDERS that Janice Garrett not sit as a court reporter until the

complete record is filed in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; Janice Garrett,

court reporter; counsel for all parties; and to the Dallas County Auditor’s Office.


                                                      /s/    CAROLYN WRIGHT
                                                             CHIEF JUSTICE